Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 20 is objected to because of the following informalities:  Claim 20 depends from a cancelled claim 19.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1- 4, 26 -28, 30-31, 38-39, 104, 107-109 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et. al. (US 20170078798 A1, embodiment 1 (including “A”, “K” and “S” audio transducers, Figures 1A-1F, 21A-H, 22A-E, 23A-E and 16A-16M) in view of embodiment 2 (including “E” audio transducer, figures 5A-M). 

As to Claim 1, Palmer teaches an audio transducer (embodiment “A” ( Figures 1A-1F), or embodiment “S”  (Figure 21A) ,  or embodiment “K” audio transducers, [0418] where S audio transducer, Figures 21A-H, 22A-E, 23A-E, [0445]) comprising: a diaphragm( A101 or S102); a transducer base structure  A115 or (S101); a diaphragm suspension system configured to rotatably mount the diaphragm relative to the transducer base structure, (the diaphragm assembly S102 is rotatably coupled to the transducer base structure S101 via a diaphragm suspension system. In this embodiment, a contact hinge system is used to rotatably couple the diaphragm assembly to the transducer base structure [0446] and [0418] teaches the diaphragm assembly is moveably coupled relative to the base via a diaphragm suspension mounting system. In particular, rotational action audio transducers in which the diaphragm rotatably oscillates relative to the base are described herein; the diaphragm suspension system being located such that a primary axis of rotation of the diaphragm relative to the transducer base structure is located in a plane that is: substantially perpendicular to a coronal plane of the diaphragm, Palmer teaches on [0602], the embodiment a transducer shown in FIGS. 1A-F, comprises a diaphragm restoring and/or centering mechanism in the form of a torsion bar A106 (as shown in FIG. 1A). The torsion bar A106 is connected between the diaphragm assembly A101 and the transducer base structure A115 to restore the diaphragm to a neutral rotational position. [0621] teaches the torsion bar also serves secondary purposes being to position the diaphragm assembly A101 in the translational direction parallel to the axis of rotation A114 so that the moving parts of the diaphragm assembly A101 do not touch and rub against the transducer base structure A115 or a transducer housing that may extend around the perimeter of the diaphragm assembly A101 in situ and during operation. Palmer in embodiment of audio transducer “A” or “S” does not explicitly teach “…. primary axis of rotation of the diaphragm relative to the transducer base structure is located in a plane that is: substantially perpendicular to a coronal plane of the diaphragm.”. However, Palmer in [0418] teaches Examples of rotational action audio transducers are shown in the audio transducers of embodiments A, E, K, S, and T. In rotational action audio transducers, the suspension mounting system comprises a hinge system configured to rotatably couple the diaphragm assembly to the base.). In another embodiment “E “on [0757], 5A, 5C -5F, Palmer teaches [0757] The diaphragm is configured to rotate about an approximate axis E119 relative to the transducer base structure E118 via the hinge assembly. The coronal plane of the diaphragm body E123 ideally extends outwards from the axis of rotation E119 such that it displaces a large volume of air as it rotates. Therefore, as shown on Figure 5A, the diaphragm rotates relative to transducer base structure E118 in a primary axis substantially perpendicular to coronal plane E123 of diaphragm body. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the axis of rotation of the diaphragm relative to the transducer base structure is located in a plane that is: substantially perpendicular to a coronal plane of the diaphragm, because when the coronal plane of the diaphragm body E123 extends outwards from the axis of rotation such that it is perpendicular to the axis of rotation E119 , displaces a large volume of air as it rotates.
Regarding the following: and that contains a node axis of the diaphragm ([0726] teaches the node axis is located close to the diaphragm axis of rotation, embodiment “ K”, Figure 16A; and a transducing mechanism operatively coupled to the diaphragm to transduce between audio signals and sound pressure, [0416] A transducing mechanism associated with the diaphragm assembly moves the diaphragm assembly in response to electrical energy, in the case of an electroacoustic transducer. [0417] In the embodiments of this invention, an electromagnetic transducing mechanism is used. An electromagnetic transducing mechanism typically comprises a magnetic structure configured to generate a magnetic field, and at least one electrical coil configured to locate within the magnetic field and move in response to received electrical signals. As the electromagnetic transducing mechanism does not require coupling between the magnetic structure and the electrical coil, generally one part of the mechanism will be coupled to the transducer base structure, and the other part of the mechanism will be coupled to the diaphragm assembly. In the preferred configurations described herein, the heavier magnetic structure forms part of the transducer base structure and the relatively lighter coil or coils form part of the diaphragm assembly; wherein the diaphragm comprises a single diaphragm body extending radially from the primary axis of rotation (diaphragm comprises a single diaphragm body, [0043])
As to Claim 2, Palmer teaches the limitations of Claim 1, and wherein the node axis is predetermined (Palmer on [0725] teaches a node axis is the axis about which the transducer base structure rotates due to reaction and/or resonance forces exhibited during diaphragm oscillation. In Figures 18 18D-F the node axis is located at or proximal to the base component, K105, thus the node axis is predetermined.). 
As to Claim 3, Palmer teaches the limitations of Claim 1, and wherein the primary axis of rotation is substantially coaxial with the node axis, (Palmer on [0725] teaches a node axis is the axis about which the transducer base structure rotates due to reaction and/or resonance forces exhibited during diaphragm oscillation. In Figures 18 18D-F the node axis is located at or proximal to the base component, K105, thus since the node axis of Palmer is same as the axis of rotation, it is coaxial to the rotation axis). 
As to Claim 4, Palmer teaches the limitations of Claim 1, and wherein the primary axis of rotation is substantially coaxial with a center of mass axis of the diaphragm (Palmer on [0748] teaches the mass of diaphragm is located close to the axis of rotation E119. Palmer does not explicitly teach “ coaxial” , however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to locate the primary axis of rotation substantially coaxial with the center of mass axis of diaphragm to reduce the rotational inertia. See at least Palmer on [0748]. 

As to Claim 26, Palmer teaches the limitations of Claim 1, and wherein the diaphragm suspension comprises at least one hinge mount comprising a ball bearing, Palmer teaches [0670]  Referring to FIGS. 21A-H, an alternative form of a rotational action audio transducer is shown having a diaphragm assembly S102 (shown in FIGS. 22A-E) that is pivotally coupled to a transducer base structure S101 (shown in FIGS. 22A-E) via a hinge system where the hinge system is based on a standard rolling element bearing ( e.g. ball bearing). 
As to Claim 27, Palmer teaches the limitations of Claim 1, and wherein the audio transducer further comprises a decoupling mounting system flexibly mounting the transducer base structure to an adjacent component of the audio transducer other than the diaphragm, Palmer teaches on [0209] In another aspect the invention may broadly be said to consist of an audio device incorporating any one of the above aspects including a hinge system, and further comprising a decoupling mounting system located between the diaphragm of the audio transducer and at least one other part of the audio device for at least partially alleviating mechanical transmission of vibration between the diaphragm and the at least one other part of the audio device, the decoupling mounting system flexibly mounting a first component to a second component of the audio device.
As to Claim 28, Palmer teaches the limitations of Claim 27, and wherein the audio transducer further comprises a structure surrounding the diaphragm and the decoupling mounting system flexibly mounts the transducer base structure to the structure surrounding the diaphragm, [0209] In another aspect the invention may broadly be said to consist of an audio device incorporating any one of the above aspects including a hinge system, and further comprising a decoupling mounting system located between the diaphragm of the audio transducer and at least one other part of the audio device for at least partially alleviating mechanical transmission of vibration between the diaphragm and the at least one other part of the audio device, the decoupling mounting system flexibly mounting a first component to a second component of the audio device.
As to Claim 30, Palmer teaches the limitations of Claim 27, and wherein the diaphragm further comprises normal stress reinforcement at or adjacent one or more major faces of the diaphragm body for resisting tension-compression forces during operation, Palmer teaches on [0201] Preferably the diaphragm comprises normal stress reinforcement coupled to the body, the normal stress reinforcement being coupled adjacent at least one of said major faces for resisting compression-tension stresses experienced at or adjacent the face of the body during operation
As to Claim 31, Palmer teaches the limitations of Claim 27, and wherein the normal stress reinforcement may comprise a relatively lower mass, per unit area, in regions of the diaphragm that are distal from a center of mass of the diaphragm relative to regions that are proximal to the center of mass, Palmer teaches on [0206]-[0208], Preferably in either one of the above two aspects a distribution of mass of associated with the diaphragm body or a distribution of mass associated with the normal stress reinforcement, or both, is such that the diaphragm comprises a relatively lower mass at one or more low mass regions of the diaphragm relative to the mass at one or more relatively high mass regions of the diaphragm.[0207] Preferably the diaphragm body comprises a relatively lower mass at one or more regions distal from a centre                                                                                                                                                                                                                                                                                                                             of mass location of the diaphragm. Preferably the thickness of the diaphragm reduces toward a periphery distal from the centre of mass. [0208] Alternatively or in addition a distribution of mass of the normal stress reinforcement is such that a relatively lower amount of mass is at one or more peripheral edge regions of the associated major face distal from an assembled centre of mass location the diaphragm.

As to Claim 38, Palmer teaches the limitations of Claim 1, and wherein the transducing mechanism is an electromagnetic transducing mechanism comprising a conductive coil cooperatively coupled to a magnet or magnetic structure, [0417] teaches an electromagnetic transducing mechanism typically comprises a magnetic structure configured to generate a magnetic field, and at least one electrical coil configured to locate within the magnetic field and move in response to received electrical signals. As the electromagnetic transducing mechanism does not require coupling between the magnetic structure and the electrical coil, generally one part of the mechanism will be coupled to the transducer base structure, and the other part of the mechanism will be coupled to the diaphragm assembly.
As to Claim 39, Palmer teaches the limitations of Claim 38, and wherein the magnet or magnetic structure is rigidly coupled to the diaphragm and rotates with the diaphragm during operation, Palmer on [0418] teaches In rotational action audio transducers, the suspension mounting system comprises a hinge system configured to rotatably couple the diaphragm assembly to the base.) and on [0569] Palmer further teaches the biasing mechanism of the hinging system comprises a magnet based structure having a magnet A102 with opposing pole pieces A103 and A104, and also the magnetically attractive shaft A111 embedded in the diaphragm assembly.

As to Claim 104, Palmer teaches a method of manufacturing an audio transducer (embodiment “A” ( Figures 1A-1F), or embodiment “S”  (Figure 21A) ,  or embodiment “K” audio transducers, [0418] where S audio transducer, Figures 21A-H, 22A-E, 23A-E, [0445]) having a diaphragm( A101 or S102); a transducer base structure  A115 or (S101) and a transducing mechanism [0417] teaches an electromagnetic transducing mechanism typically comprises a magnetic structure configured to generate a magnetic field. Regarding the following: determining a node axis of the diaphragm; coupling the transducing mechanism to the diaphragm and to the transducer base structure; and rotatably mounting the diaphragm to the transducer base structure via a diaphragm suspension system such that an axis of rotation of the diaphragm relative to the transducer base structure is located in a plane that is: substantially perpendicular to a coronal plane of the diaphragm and that contains the node axis of the diaphragm; [0416] A transducing mechanism associated with the diaphragm assembly moves the diaphragm assembly in response to electrical energy, in the case of an electroacoustic transducer. [0417] In the embodiments of this invention, an electromagnetic transducing mechanism is used. An electromagnetic transducing mechanism typically comprises a magnetic structure configured to generate a magnetic field, and at least one electrical coil configured to locate within the magnetic field and move in response to received electrical signals. As the electromagnetic transducing mechanism does not require coupling between the magnetic structure and the electrical coil, generally one part of the mechanism will be coupled to the transducer base structure, and the other part of the mechanism will be coupled to the diaphragm assembly. In the preferred configurations described herein, the heavier magnetic structure forms part of the transducer base structure and the relatively lighter coil or coils form part of the diaphragm assembly. Palmer further teaches on [0602], the embodiment a transducer shown in FIGS. 1A-F, comprises a diaphragm restoring and/or centering mechanism in the form of a torsion bar A106 (as shown in FIG. 1A). The torsion bar A106 is connected between the diaphragm assembly A101 and the transducer base structure A115 to restore the diaphragm to a neutral rotational position. [0621] teaches the torsion bar also serves secondary purposes being to position the diaphragm assembly A101 in the translational direction parallel to the axis of rotation A114 so that the moving parts of the diaphragm assembly A101 do not touch and rub against the transducer base structure A115 or a transducer housing that may extend around the perimeter of the diaphragm assembly A101 in situ and during operation. Palmer in embodiment of audio transducer “A” or “S” does not explicitly teach “…. primary axis of rotation of the diaphragm relative to the transducer base structure is located in a plane that is: substantially perpendicular to a coronal plane of the diaphragm.”. However, Palmer in [0418] teaches Examples of rotational action audio transducers are shown in the audio transducers of embodiments A, E, K, S, and T. In rotational action audio transducers, the suspension mounting system comprises a hinge system configured to rotatably couple the diaphragm assembly to the base.). In another embodiment “E “on [0757], 5A, 5C -5F, Palmer teaches [0757] The diaphragm is configured to rotate about an approximate axis E119 relative to the transducer base structure E118 via the hinge assembly. The coronal plane of the diaphragm body E123 ideally extends outwards from the axis of rotation E119 such that it displaces a large volume of air as it rotates. Therefore, as shown on Figure 5A, the diaphragm rotates relative to transducer base structure E118 in a primary axis substantially perpendicular to coronal plane E123 of diaphragm body. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the axis of rotation of the diaphragm relative to the transducer base structure is located in a plane that is: substantially perpendicular to a coronal plane of the diaphragm, because when the coronal plane of the diaphragm body E123 extends outwards from the axis of rotation such that it is perpendicular to the axis of rotation E119 , displaces a large volume of air as it rotates. Regarding the following: and that contains a node axis of the diaphragm ([0726] teaches the node axis is located close to the diaphragm axis of rotation, embodiment “K”, Figure 16A.
As to Claim 107, Palmer teaches the limitations of Claim 1 and wherein the diaphragm suspension comprises at least one hinge mount coupled between the diaphragm and the transducer base structure, the suspension mounting system comprises a hinge system configured to rotatably couple the diaphragm assembly to the base. In another embodiment “E “on [0757], 5A, 5C -5F, Palmer teaches [0757] The diaphragm is configured to rotate about an approximate axis E119 relative to the transducer base structure E118 via the hinge assembly.
As to Claim 109, Palmer teaches the limitations of Claim 1 and wherein the diaphragm comprises a substantially thick diaphragm body, the diaphragm body comprises a maximum thickness that is greater than 15% of a length from the axis of rotation to an opposing, most distal, terminal end of the diaphragm, or more preferably greater than 20%. Thus, the diaphragm is substantially thicker than its length. 
Allowable Subject Matter
1.	Claims  6,7,10,15, 16, 20, 26, 40-42, 108, 110-114 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651